DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, 4-14, and 17-19 stand rejected under Section 102.  Claims 1-8, 11, 14-16, and 24 stand rejected under Section 103. Claim 13 stands rejected under Section 112(b).  Claim 13 stands objected to.  The specification and drawings stand objected to.  Claims 20-23 and 25-29 were previously canceled.
Applicants amended claims 4-9, 12-19, and 24 and canceled claims 1-3 and 11.  Applicants provided a substitute specification with amendments.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ cancellation of claims 3 and 11 renders moot two of the three drawing objections.  The objections are withdrawn as moot.  As for the remaining drawing objection, applicants’ amendment to the specification addresses the drawing objection.  No new matter has been added.  The remaining drawing objection is withdrawn.
Specification objections: Applicants’ amendments have addressed all objections, but also introduced an informality.  The amendments are accepted and entered.  No new matter has been added.  The objections to the specification are withdrawn, with a new specification objection added for the newly introduced informality.

Section 112(b) rejection: Applicants’ amendment addresses the previously noted Section 112(b) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection is withdrawn.  However, additional bases for Section 112(b) rejections were introduced in the amendments.  These are noted below.
Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted Section 102 and Section 103 rejections.  No new matter has been added.  The previously noted Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no new prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  
Specification
The disclosure is objected to because of the following informalities:
Page 33, lines 11-12 of the Substitute Specification (Clean Copy), filed December 16, 2021:
Delete “Error! Reference source not found..”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-10 and 12-19, each of which directly or indirectly depends from claim 24: Claim 24’s preamble is “A printed electronic component structure”.  However, the preambles for claims 4-10 and 12-19 have not been changed.  They remain “The printable electronic component of claim….”  Because the preambles are not the same, claims 4-10 and 12-19 are rejected as indefinite.
Regarding claim 4, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 4 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 4 is unclear as to which of the two printable electronic components that claim 4’s limitation apply.  For these reasons, claim 4 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in at least one of the first printable electronic component or the second printable electronic component”.

Regarding claim 6, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 6 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 6 is unclear as to which of the two printable electronic components that claim 6’s limitation apply.  For these reasons, claim 6 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in at least one of the first printable electronic component or the second printable electronic component”.
Regarding claim 7, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 7 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 7 is unclear as to which of the two printable electronic components that claim 7’s limitation apply.  For these reasons, claim 7 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the 
Regarding claim 9, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 9 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 9 is unclear as to which of the two printable electronic components that claim 9’s limitation apply.  For these reasons, claim 9 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “wherein the second printable electronic component comprises”. 
Regarding claim 10, which depends from claim 9, which depends from 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 10 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 10 is unclear as to which of the two printable electronic components that claim 10’s limitation apply.  For these reasons, claim 10 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in the second printable electronic component”.
Regarding claim 12, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 12 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 12 is unclear as to which of the two printable electronic components that claim 12’s limitation apply.  For these reasons, claim 12 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the 
Regarding claim 13, which depends from claim 9, which depends from 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 13 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 13 is unclear as to which of the two printable electronic components that claim 13’s limitation apply.  For these reasons, claim 13 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in the second printable electronic component”.
Regarding claim 14, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 14 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 14 is unclear as to which of the two printable electronic components that claim 14’s limitation apply.  For these reasons, claim 14 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in at least one of the first printable electronic component or the second printable electronic component”.
Regarding claim 15, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 15 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 15 is unclear as to which of the two printable electronic components that claim 15’s limitation apply.  For these reasons, claim 15 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the 
Regarding claim 17, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 17 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 17 is unclear as to which of the two printable electronic components that claim 17’s limitation apply.  For these reasons, claim 17 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in at least one of the first printable electronic component or the second printable electronic component”.
Regarding claim 18, which depends from claim 24: Claim 24 is directed to a first printable electronic component and a second printable electronic component.  Claim 18 was originally directed to a printable electronic component.  Because of the changes to claim 24, the claim language in claim 18 is unclear as to which of the two printable electronic components that claim 18’s limitation apply.  For these reasons, claim 18 is rejected as indefinite.  The Office suggests adding, after “wherein” in line 1, the following text: “in at least one of the first printable electronic component or the second printable electronic component”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 8, 16, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, which depends from claim 24: Claim 8 requires the exposed portion of the component contact pad to be non-planar, the exposed portion of the connection post to be non-planar, or both.  However, claim 24 already defines the component contact pad to be non-planar and the connection post to be non-planar.  Because claim 8 does not further limit claim 24, claim 8 is rejected under Section 112(d).
Regarding claim 16, which depends from claim 24: Claim 16 requires at least one component contact pad of the one or more component contact pads to be inserted into a backside of the at least one connection post of the one or more connection posts.  However, claim 24 already requires the connection post of the second printable electronic component to be inserted into the recess of the component contact pad.  Because claim 16 does not further limit claim 24, claim 16 is rejected under Section 112(d).
Regarding claim 19, which depends from claim 24: Claim 19 requires the one or more component contact pads to be recessed into the component substrate.  However, claim 24 already requires the at least one component contact pad to extend into the component substrate and form a recess.  Because claim 19 does not further limit claim 24, claim 19 is rejected under Section 112(d).


Reasons for Allowance
Claim 24 is allowed.  Claims 4-7, 9, 10, 12-15, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).
Two references were of particular interest in determining whether the application was allowable.  First, Cok, U.S. Pat. Pub. No. 2018/0042110, Figure 22, is similar to applicants’ Figure 25B, which claim 24 is apparently directed to.  The difference is that applicants’ Figure 25B shows the top printable electronic component being pressed into the lower printable electronic components, whereas Cok Figure 22 does not show this, although both figures appear to show pressure being applied to the packages.  
Applicants Figures 25A, 25B:

    PNG
    media_image1.png
    594
    914
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    484
    501
    media_image2.png
    Greyscale

Cok, Figure 22:

    PNG
    media_image3.png
    309
    725
    media_image3.png
    Greyscale

Because no further information about the final package is disclosed in Cok, claim limitations relating to the position of the connection post in the recessed component contact pad are missing.
	The second reference is Chiang, U.S. Pat. No. 7,009,297, Figures 57A-58C.



    PNG
    media_image4.png
    583
    421
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    594
    421
    media_image5.png
    Greyscale

Chiang is a printable electronic component, and meets a number of claim 24’s limitations, with the exception of the requirement that the component contact pad extends into the component substrate through the component contact pad side to form an indented component contact pad having a recess.  Chiang’s component contact pad does not extend through the component substrate.  
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 24: The claim has been found allowable because the prior art of record does not disclose “wherein at least one component contact pad of the one or more component contact pads extends into the component substrate through the component contact pad side to form an indented component contact pad having a recess, and wherein a connection post of the one or more connection posts of the 
With regard to claims 4-7, 9, 10, 12-15, 17, and 18: The claims have been found allowable due to their dependency from claim 24 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897